 Case 3:20-cv-00098-REP Document 97 Filed 03/28/20 Page 1 of 1 PageID# 2906



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

                                                  )
STEVES AND SONS, INC.,                            )
                                                  )
                      Plaintiff,                  )
                                                  )       Civil Action No. 3:20-cv-000098
v.                                                )
                                                  )
JELD-WEN, INC.,                                   )
                                                  )
                      Defendant.                  )
                                                  )

                                     PROPOSED ORDER

       Having considered Steves and Sons, Inc.’s Motion to file under seal its Response to

JELD-WEN, Inc.’s Second Supplemental Brief in Opposition to Motion for Preliminary

Injunction, and Exhibits 1 and 2 appended thereto, and for good cause shown, and the

requirements of Local Civil Rule 5 and the decisions in Ashcraft v. Conoco, Inc., 218 F.3d 288

(4th Cir. 2000) and Stone v. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988) having been met, it

is hereby ORDERED that Steves’ Motion is granted. It is further ORDERED that Steves’

Response to JELD-WEN’s Second Supplemental Brief in Opposition to Motion for Preliminary

Injunction, and Exhibits 1 and 2 appended thereto are filed under seal.

       It is so ORDERED.


Richmond, Virginia
Dated: _______________
                                                      ___________________________
                                                      Robert E. Payne
                                                      Senior United States District Judge
